Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blum et al US 2007/0074638.
Claims 1, 9, 16 and 17, Blum et al discloses an apparatus of an amusement park, comprising a bogie system (20) configured to be positioned on a track with a plurality of tracks members (5, 10) that define a ride path (100) (Figs. 1-3); the bogie system comprises one or more bogies (20), each bogie having a track engagement mechanism (210) configured to facilitate motion of the bogie along the track members, to detach one or more track members of the tracks members from the track, to move the one or more track members relative to the track, and 
Claim 2, the bogie system is configured to receive and secure a ride vehicle (20) to the bogie system [0015].
Claims 6-8, 10, 15, Blum et al shows each bogie/vehicle (20) comprises a track member gripping mechanism (caliper brake) [0024] configured to grip the one or more track members to detach the one or more track members from the track, and to release the one or more track members to attach the one or more track members to the track (by means of sensors 60, 212, 214 sending signal to track locks 65a and actuator 15).
Claim 11, Blum et al discloses a drive system (a chain drive, gravity, on-board propulsion elements, etc.) [0015] configured to cause motion of a structure along the ride path.
Claims 12 and 19, at least one track member comprises at least one sensor (212, 214) configured to detect a position, velocity, or acceleration of the structure with respect to the ride path [0015] and [0024].

Claim 14, at least one track member comprises a stop device (caliper brake) [0024] configured to stop motion of the vehicle traveling the ride path.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al in view of WO 96/22821 (‘821).
Claims 3 and 18, It is noted that Blum et al fails to teach the use of at least one rotary joint between the bogies as claimed.  However, WO (‘821) discloses an amusement ride comprises a plurality of bogies moving along the rail and at least two bogies (14, 15) are interconnected by a rotary joint (21, 22) (Fig. 2, and claim 12) configured to facilitate rotation of the bogies relative to each other.  .
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al.
It is noted that Blum et al fails to specifically teach the track engagement mechanism comprising a groove or extending through the bogie as claimed.  However, such differences are considered mechanical expediencies and it would have been a matter of design choice to utilize any equivalent mechanism to perform the same function.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KIEN T NGUYEN/Primary Examiner, Art Unit 3711